Citation Nr: 0414729	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted a notice of 
disagreement (NOD) in May 2002, and the RO issued a statement 
of the case (SOC) in March 2003.  The veteran thereafter 
provided a substantive appeal in March 2003.

This issue of service connection for a duodenal ulcer is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's PTSD results in symptoms such as depressed 
mood, irritability, constricted affect, diminished appetite, 
strained social and interpersonal relationships, limited 
recreation and leisure pursuits, and sleep impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, a March 2001 VCAA notice was provided to the 
veteran prior to the December 2001 rating decision and 
advised him of what was needed to substantiate the claim and 
of his and VA's respective duties.  Additionally, the 
discussions in a July 2002 letter from the RO, December 2001 
and December 2002 rating decisions, and the March 2003 SOC 
notified the veteran of the requirements to establish a 
successful claim for an increased rating for PTSD and the 
reasons for the denial of his claim.  Even though the veteran 
was not specifically asked to submit any evidence in his 
possession pertaining to the claim, there is no prejudice 
because he was told about the information and evidence needed 
from him, which would elicit any relevant evidence in his 
possession.  He was specifically told to send information or 
evidence to the RO.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns  
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, the veteran 
has been given the proper notice, and ample opportunity to 
respond.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's treatment records, as 
discussed below.  There is no indication of relevant 
available medical records that the RO failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran has been examined by VA, including in 
September 2002, in conjunction with his claim.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits. 


II.  Legal analysis

Ratings for service-connected disabilities are determined by 
comparing the veteran's present symptomatology with criteria  
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The veteran's entire medical history is considered when 
determining what rating should be assigned.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where, as in this particular case, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
impairment that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a 30 percent rating for his PTSD 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and  
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work,  
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that  
interfere with routine activities; speech intermittently  
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to  time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

At VA examination in December 1996, PTSD was diagnosed and 
the global assessment of functioning (GAF) was 70.  The 
diagnosis and GAF were the same at VA examination in June 
1998.  Early VA treatment records show that the veteran 
attended therapy from 1997 to 2000.  At VA examination in May 
2000, the diagnosis was PTSD, and the global assessment of 
functioning was 56.  

In March 2001, the veteran submitted a claim to the RO for an 
increased rating for his PTSD.  Upon VA examination in June 
2001, the diagnosis was PTSD and the global assessment of 
functioning was currently 51.  Integrated summary and 
conclusions from the examiner revealed that the veteran 
continued having symptoms of depression, anxiety, intrusive 
thoughts, excessive anger, nightmares and alienation from 
self and society.  

The veteran's family and friends wrote lay statements on his 
behalf, describing the veteran's behavior and moods as they 
related to PTSD, and the effects that PTSD has had on the 
veteran's life as well as their own.

VA treatment records note that the veteran participated in 
PTSD group sessions from April 2000 to November 2001, with 
plans for continued weekly supportive intervention sessions.  
His global assessment of functioning score in July 2001 was 
65.  In May 2002, he was worried about being assigned to work 
in closed spaces at his place of employment, and the staff 
psychiatrist agreed that working in a confined and indoor 
place may exacerbate his psychiatric symptoms. 

More recently, the veteran was afforded a VA psychiatric 
examination in September 2002.  He complained of being 
depressed, angry and irritable, and that he had suicidal 
ideations in the past with no plans.  The veteran reported 
that he was married and had been married to his wife for the 
past 32 years.  From this union, they had four grown 
children.  He admitted that during his marriage there had 
been marital discord.  He had not had "too good" of a 
relationship with his children, although he stated that he 
had a better relationship with his youngest child, who was 
presently living with him and his wife.  He admitted that 2 
months ago he tried to slap his wife, and denied any other 
violent behavior.  For activities and leisure pursuits, the 
veteran said that he watched television.  He used to enjoy 
football, no longer did.  The veteran stated that drank every 
day, and then stopped for a few days.  He admitted to having 
5 beers per day on average, and denied any drug abuse.  He 
denied any suicidal attempts, but admitted to having his last 
chronic suicidal ideations in June of 2002.  

The veteran was currently employed as a driver and laborer, 
and was responsible for activities of daily living.  Since 
May 2001, he had been off 15 days during the year due to 
stomach problems and stress with co-workers.  He stated that 
he had quite a bit of anger and irritability, frustration, 
and sadness when he was at work.  The veteran did not feel 
that his co-workers understood him, and he attributed much of 
that to his PTSD.  The veteran reported that he was in group 
therapy, but his last group participation was in November 
2001.  

The examiner noted that that the veteran's social and 
interpersonal relationships were strained, and he had very 
limited recreation and leisure pursuits.  Mental status 
examination revealed that the veteran had no impairment of 
thought process or communication, no delusions, 
hallucinations or their persistence.  He had good eye contact 
and appropriate interaction in the session.  He denied any 
current suicidal or homicidal thoughts, ideations, plans or 
intent.  He showed the ability to maintain personal hygiene 
and other basic activities of daily living.  He was oriented 
to person place, time, and situation.  His gross memory was 
intact.  He showed obsessive or ritualistic behavior, in that 
he got up at night, checked doors, and went outside checking 
for noise or unusual occurrences.  His rate and flow of 
speech were not irrelevant, illogical, or obscure in any way.  
He had no panic attacks.  His mood was depressed, and his 
affect was constricted.  The examiner noted that the veteran 
had a sleep impairment evidenced by early morning awakening.  
Also evident was diminished appetite.  He had a mood disorder 
coupled with a substance use disorder.  There was no 
somatoform disorder.  

The diagnosis was Axis I, post-traumatic stress disorder, 
alcohol-induced mood disorder; Axis IV, chronicity of 
condition, limited social support, marital discord, 
occupational issues; and Axis V, current global assessment of 
functioning of 58.  

GAF scores between 51 and 60, from the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV) contemplate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
GAF score of 65 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

After a review of the record, the Board finds that the 
veteran's PTSD warrants no higher than a 30 percent rating.  
The veteran has some marital discord in his 30 plus year 
marriage, but is able to get along with his grown children.  
He was noted to have a depressed mood and sleep disorder, 
which are symptoms specifically listed in the criteria for a 
30 percent rating.  He was also noted to have a constricted, 
but not flattened affect.  There was no speech disturbance, 
panic attacks, difficulty in understanding complex commands, 
or impairment in memory, insight, judgment or thinking.  To 
the contrary, the VA examiner in September 2002 found no 
impairment of thought process or communication and stated 
that the veteran's gross memory was intact.  The examiner 
further indicated that the veteran's rate and flow of speech 
were not irrelevant, illogical, or obscure and that he had no 
panic attacks.  

The veteran reported having problems in maintaining effective 
work relationships, but the only objective note regarding 
work was that the VA examiner in May 2002 did not think that 
the veteran should work in a confined space.  The VA examiner 
in September 2002 reported that the veteran had strained 
interpersonal and social relationships with limited 
recreation and leisure pursuits.  In any event, the level of 
disability for mental disorders shall not be assigned solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).  
Finally, the evidence does not establish disturbances of 
motivation and mood which results in occupational and social 
impairment with reduced reliability and productivity.  Some 
of the veteran's impairment was attributed by the examiner to 
an alcohol-induced mood disorder, listed in the Axis I 
diagnosis along with PTSD.  

The evidence does not establish that the veteran has 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Although a depressed 
mood was noted, it was not shown to be near constant or to 
affect his ability to function independently.  The evidence 
also fails to show total occupational and social impairment, 
as the veteran shows none of the symptoms listed for a 100 
percent rating.  The Board concludes that the veteran's PTSD 
results in, at most, occupational and social impairment with 
occasional decrease in work efficiency, but allows him to 
generally function satisfactorily.   As noted above, he is 
employed.  The GAF scores of 51, 58, and 65, showing only 
mild to moderate symptomatology, are highly probative as they 
relate directly to the veteran's occupational and social 
impairment, as contemplated by diagnostic code 9411.  

The veteran's and the other lay statements as to the 
frequency and severity of his symptoms have been considered.  
However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
these statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).   

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 50 
percent rating.  The preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  A 70 
or 100 percent disability evaluation under this diagnostic 
code would require an even more severe degree of impairment, 
which has not been shown by the record.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.


REMAND

Within a year of service separation, in 1970, private medical 
records show that the veteran was hospitalized for 
hypertrophic gastritis with duodenal ulcer.  At VA 
examination in January 2001, the diagnosis was duodenal 
ulcers, resolved, found.  The examiner did not review the 
claims folder and his diagnosis of the veteran is unclear.  
More recent diagnostic testing is negative for any findings 
of an ulcer.  At this juncture, it is necessary to remand the 
claim for further development in order to clarify the 
veteran's current diagnosis and determine whether there is a 
nexus to service.  

Accordingly, the claim is remanded for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  A 
record of his notification must be 
incorporated into the claims file.

2.  Thereafter, veteran should be 
afforded a VA gastrointestinal 
examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted.  
The examiner should indicate in the 
report whether or not the claims folder 
was reviewed.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current gastrointestinal 
disorder.  The examiner must specifically 
determine whether or not the veteran has 
ulcer disease.  

The examiner should state whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
any gastrointestinal disorder (other than 
ulcer disease) had its onset during 
active service or is related to any in-
service disease or injury; and whether 
ulcer disease, if present, had its onset 
during active service or within one year 
of the veteran's separation from service, 
or is related to any in-service disease 
or injury.  In rendering this opinion, 
the examiner should address the findings 
in the November 1970 hospitalization 
report from Providence Memorial Hospital 
showing a diagnosis of a duodenal ulcer.  

3.  Then, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117  Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



